Case: 13-10282          Document: 00512566687              Page: 1      Date Filed: 03/19/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                                     United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                             FILED
                                          No. 13-10282                                    March 19, 2014
                                        Summary Calendar
                                                                                          Lyle W. Cayce
                                                                                               Clerk
In the Matter of: HARRY P. GOAZ,
                                                          Debtor.
---------------------------------------------------------------------------------------

HARRY P. GOAZ,

                                                          Appellant,

v.

ROLEX WATCH U.S.A., INC,

                                                          Appellee.



                      Appeal from the United States District Court
                           for the Northern District of Texas
                                USDC No. 3:12-CV-1053


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
        Harry P. Goaz, acting pro se, appeals the district court’s affirmance of
the bankruptcy court’s ruling that Goaz’s debt to Rolex Watch U.S.A. (Rolex)




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-10282       Document: 00512566687          Page: 2     Date Filed: 03/19/2014



                                       No. 13-10282
was nondischargeable in bankruptcy. Because we conclude that Goaz’s points
of error are meritless, we affirm.
                                              I
       After a lengthy investigation, Rolex filed suit against Goaz in federal
court, alleging counterfeiting, trademark infringement, and false designation
of origin. Rolex alleged that Goaz sold, offered to sell, distributed, promoted
and advertised watches bearing counterfeits and infringements of its
registered trademarks. Before the district court could rule on Rolex’s summary
judgment motion, Goaz filed a petition for bankruptcy, in which he listed Rolex
as an unsecured creditor. As a result of the petition, the district court abated
Rolex’s original lawsuit, pending the outcome of the bankruptcy proceedings.
       In the bankruptcy court, Rolex filed an adversary proceeding against
Goaz. It alleged that 11 U.S.C. § 523(a)(6) precluded Goaz from discharging
the debt he owed Rolex in bankruptcy proceedings because the debt was for
“willful and malicious injury” inflicted by Goaz. 1 Finding, inter alia, that Goaz
intentionally sold and offered for sale Rolex watches with full knowledge that
the watches bore Rolex trademarks and that there was an objective certainty
that these activities would harm Rolex and its registered marks, the
bankruptcy court granted Rolex’s motion for summary judgment. The district
court affirmed. Goaz now appeals to this court, raising various points of error.
                                              II
       “In bankruptcy appeals, ‘we perform the identical task as the district
court, reviewing the bankruptcy court’s findings of fact under the clearly




       1 See 11 U.S.C. § 523(a)(6) (“A discharge under . . . this title does not discharge an
individual debtor from any debt . . . for willful and malicious injury by the debtor to another
entity or the property of another entity[.]”).
                                              2
     Case: 13-10282            Document: 00512566687     Page: 3     Date Filed: 03/19/2014



                                        No. 13-10282
erroneous standard and its conclusions of law de novo.’” 2                  We review the
bankruptcy court’s grant of summary judgment to determine whether “there is
no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” 3
                                             III
         Goaz first makes various arguments regarding Rolex’s counsel.                     He
contends that Rolex’s pleadings in the adversary proceeding were deficient
because they did not list local counsel. He further argues that summary
judgment was inappropriate because Rolex did not establish that it had local
counsel and because Rolex’s attorney committed perjury by stating that the
company had local counsel.
         These arguments are meritless. Rolex designated Dean M. Fuller as
local counsel. Rolex listed Fuller as local counsel on numerous pleadings,
including its complaint, its response to Goaz’s motion to dismiss, its joint status
report, its motion for summary judgment, and its response to Goaz’s motion to
set aside the judgment. Goaz argues that these listings were insufficient
because Fuller was not named on the summons and some other documents.
However, he does not point to any local rules that require local counsel to be
listed on every document submitted to the court or to the opposing party. The
local rules for the Bankruptcy Court for the Northern District of Texas instead
state:
         Duties of Local Counsel. Local Counsel must be authorized to
         present and argue a party’s position at any hearing called by the
         Presiding Judge on short notice. Local Counsel must also be able



        Fire Eagle, L.L.C. v. Bischoff (In re Spillman Dev. Grp., Ltd.), 710 F.3d 299, 304 (5th
         2

Cir. 2013) (quoting U.S. Abatement Corp. v. Mobil Exploration & Producing U.S. Inc. (In re
U.S. Abatement Corp.), 79 F.3d 393, 397 (5th Cir. 1996)).
         3   FED. R. CIV. P. 56(a).
                                              3
     Case: 13-10282       Document: 00512566687       Page: 4     Date Filed: 03/19/2014



                                      No. 13-10282
      to perform, on behalf of the party represented, any other duty
      required by the Presiding Judge or the Local Bankruptcy Rules. 4

Goaz fails to point to any evidence showing that Fuller was not able to meet
these requirements. Lastly, even if any of Goaz’s assertions had support in the
record, there is no indication that a lack of local counsel worked any prejudice
upon Goaz. 5 Accordingly, Goaz’s first three points of error are unavailing.
                                           IV
       Goaz’s next points of error concern the evidence Rolex submitted in
support of its motion for summary judgment.                  Goaz contends that the
“statements, affidavits, and evidence” that Rolex submitted were “inaccurate”
because they contain inconsistencies and Goaz does not recognize some of the
watches that the documents allege he sold. He further asserts that other
evidence against him was obtained illegally.             These contentions are also
unavailing.
       Goaz does not explain how the alleged inconsistency or his inability to
recognize the watches establishes that any of the elements required to prove
that his debt is nondischargeable in bankruptcy are missing in this case. 6
Moreover, the evidence Rolex submitted establishes quite clearly that Goaz
knowingly sold counterfeit Rolex watches. Goaz even acknowledged in court
documents that he sold “somewhere between 125 and 150 fake Rolex’s during
a six month period between October 2009 and March 2010.” Goaz does not



      4   N.D. TX L.B.R. 2090-4(b).
      5 See United States v. Rios-Espinoza, 591 F.3d 758, 760 (5th Cir. 2009); Hadd v. LSG-
Sky Chefs, 272 F.3d 298, 301 (5th Cir. 2001) (per curiam); Manshack v. Sw. Elec. Power Co.,
915 F.2d 172, 175 (5th Cir. 1990).
      6  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (“[T]he mere
existence of some alleged factual dispute between the parties will not defeat an otherwise
properly supported motion for summary judgment; the requirement is that there be no
genuine issue of material fact.”) (emphasis in original).
                                            4
     Case: 13-10282       Document: 00512566687         Page: 5     Date Filed: 03/19/2014



                                       No. 13-10282
point to anything in the record that challenges or disputes this evidence. 7
Accordingly, there is no basis to conclude that the bankruptcy court erred in
granting summary judgment on the basis of “inaccurate” evidence.
       Nor is there any basis to conclude that the bankruptcy judge erroneously
relied on illegally obtained evidence. Goaz asserts that the evidence against
him was unlawfully obtained because a search warrant used as the basis to
enter his home was post-dated, he was not given Miranda warnings, and he
was coerced into providing documents. He does not, however, point to any
evidence in the record before the bankruptcy court to support these assertions.
The only evidence regarding illegally obtained evidence is Goaz’s own affidavit,
in which he alleges that the Dallas County District Attorney’s Office violated
his constitutional rights during a controlled buy and that Rolex’s attorney
coerced him into admitting he sold counterfeit watches in his answer by
promising an out-of-court settlement. Goaz did not, however, submit this
affidavit until after both the bankruptcy court and the district court had issued
their orders. More importantly, there is ample, uncontroverted evidence in the
record unrelated to the controlled buy and the answer that establishes that
Goaz knowingly sold counterfeit watches, including numerous affidavits from
other individuals and Goaz’s own admission to that fact in multiple court
pleadings. Accordingly, Goaz’s points of error regarding the evidence fail.
                                             V
       Lastly, Goaz asserts that the district court erred by applying the
“condensed approach” to the “willful and malicious injury” aspect of 11 U.S.C.


       7 See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)
(“When the moving party has carried its burden under [Federal Rule of Evidence 56], its
opponent must do more than simply show that there is some metaphysical doubt as to the
material facts. . . . [T]he nonmoving party must come forward with specific facts showing that
there is a genuine issue for trial.”) (emphasis in original) (internal quotation marks and
citations omitted).
                                              5
     Case: 13-10282       Document: 00512566687           Page: 6   Date Filed: 03/19/2014



                                       No. 13-10282
§ 523(a)(6). He claims that the bankruptcy court failed to analyze “willful” and
“malicious” as separate and distinct requirements of the statute.                        Our
precedent forecloses this argument. Under our case law, “[t]he test for willful
and malicious injury under Section 523(a)(6) . . . is condensed into a single
inquiry of whether there exists either an objective substantial certainty of
harm or a subjective motive to cause harm on the part of the debtor.” 8 To the
extent that Goaz asserts that the evidence Rolex put forward did not establish
that there was an objective substantial certainty that selling counterfeit Rolex
watches would cause harm to Rolex, that contention is meritless. As the
district court concluded, “[k]nowingly selling merchandise bearing counterfeit
trademarks necessarily causes injury to the trademark owners.” Goaz, as
discussed above, knew that he was selling more than one hundred counterfeit
Rolex watches; there was thus an objective substantial certainty of harm.
Accordingly, his last point of error fails.
                                     *        *       *
       For the foregoing reasons, the district court’s affirmance of the
bankruptcy court’s grant of summary judgment in favor of Rolex is
AFFIRMED.




       8 Williams v. Int’l Bhd. of Elec. Workers Local 520 (In re Williams), 337 F.3d 504, 509
(5th Cir. 2003) (internal quotation marks and citations omitted).
                                              6